
	
		I
		111th CONGRESS
		2d Session
		H. R. 6434
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Ms. Castor of Florida
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Energy
			 and Commerce, and Science
			 and Technology, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish programs to aid in the economic,
		  environmental, and public health recovery of the Gulf States from the damage
		  and harm caused by the blowout of the mobile offshore drilling unit Deepwater
		  Horizon and the resulting degradation of the Gulf over time, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf of Mexico Economic and Environmental Restoration Act
			 of 2010.
		2.Gulf of Mexico
			 Recovery Council
			(a)EstablishmentThere is established the Gulf of Mexico
			 Recovery Council.
			(b)MembershipThe Council shall consist of each member of
			 the Gulf Coast Ecosystem Restoration Task Force established by Executive Order
			 13554 (75 Fed. Reg. 62313).
			(c)ChairThe Chair of the Council shall be the
			 member designated as the Chair of the Gulf Coast Ecosystem Restoration Task
			 Force under Executive Order 13554 (75 Fed. Reg. 62313).
			(d)Duties of the
			 CouncilThe Council shall—
				(1)establish
			 guidelines for State comprehensive restoration plans under section 4(b);
				(2)approve or disapprove State comprehensive
			 restoration plans under section 4(d);
				(3)distribute funds under section 4(e) to
			 States that have State comprehensive restoration plans approved under section
			 4(d);
				(4)annually review
			 State comprehensive restoration plans under section 4(e)(2);
				(5)establish a Gulf
			 of Mexico Observation System under section 5;
				(6)establish a Gulf
			 of Mexico sea grant program under section 6;
				(7)establish a Gulf
			 of Mexico seafood marketing program under section 7;
				(8)establish a Gulf
			 of Mexico clean energy program under section 8;
				(9)establish a Gulf
			 coast-based working group that includes representatives of members of the
			 Council and other local agencies and representatives as appropriate for the
			 purposes of recommending, coordinating, and implementing policies, programs,
			 activities, and projects to accomplish Gulf coast economic development,
			 ecosystem restoration, and public health rehabilitation under this Act;
				(10)coordinate the
			 sharing of scientific information and other research associated with Gulf coast
			 economic development, ecosystem restoration, and public health rehabilitation;
			 and
				(11)submit an annual
			 report to Congress under subsection (e).
				(e)ReportNot
			 later than September 30 of each year, the Council shall submit to Congress a
			 report that summarizes the activities of the Council and the policies, plans,
			 activities, and projects carried out under this Act.
			(f)Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Council or the working group
			 established under subsection (d)(9).
			3.Gulf of Mexico
			 Economic and Environmental Recovery Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Gulf of Mexico Economic and
			 Environmental Recovery Fund.
			(b)Transfers to
			 fundNotwithstanding any
			 other provision of law, the Secretary of the Treasury shall deposit into the
			 Fund amounts equal to not less than 80 percent of any amounts collected by the
			 United States before, on, or after the date of the enactment of this Act as
			 penalties, settlements, or fines under sections 309 and 311 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1319, 1321) in relation to the Gulf oil
			 spill.
			(c)Authorized
			 uses
				(1)In
			 generalThe Fund shall be available to the Council, as provided
			 in appropriations Acts, only for activities related to Gulf coast economic
			 development, ecosystem restoration, and public health rehabilitation in
			 accordance with this Act.
				(2)Grants to
			 States
					(A)In
			 generalThe Council shall distribute 80 percent of the amounts
			 made available for expenditure from the Fund in a fiscal year to the Gulf
			 States to be used to carry out their respective State comprehensive restoration
			 plans approved by the Council under section 4(d)(2), in accordance with section
			 4(e).
					(B)Proportional
			 distributionThe Council shall allocate the amounts to be
			 distributed to each Gulf State under this paragraph as follows:
						(i)60
			 percent shall be allocated based on each Gulf State’s proportionate share of
			 the length of Gulf coast shoreline in the Gulf States, as determined by the
			 Council based on the most recently available data from, or accepted by, the
			 Office of Coast Survey of the National Oceanic and Atmospheric Administration.
						(ii)40 percent shall be allocated based on each
			 Gulf State’s proportionate share of the aggregate population of all counties
			 contained in whole or in part within the designated Gulf coast boundaries of
			 the Gulf States, as determined by the Council based on the most recent United
			 States census.
						(3)Regional
			 grants
					(A)Use of
			 fundsThe Council shall
			 distribute the remaining 20 percent of the amounts made available for
			 expenditure from the Fund in such fiscal year in the form of grants as
			 follows:
						(i)40 percent for the
			 Gulf of Mexico Observation System established under section 5.
						(ii)15 percent for the Gulf of Mexico sea grant
			 program established under section 6.
						(iii)15 percent for
			 the Gulf of Mexico seafood marketing program established under section
			 7.
						(iv)30 percent for the Gulf of Mexico clean
			 energy program established under section 8.
						(B)Consistency with
			 regional ecosystem restoration strategyThe Council shall ensure that any funds
			 made available under this paragraph are used for projects and activities that
			 are not inconsistent with the regional ecosystem restoration strategy developed
			 by the Gulf Coast Ecosystem Restoration Task Force established by Executive
			 Order 13554 (75 Fed. Reg. 62313).
					4.State
			 comprehensive restoration plans
			(a)In
			 generalIn order to be
			 eligible to receive funds under section 3(c)(2), a Gulf State shall submit to
			 the Council a State comprehensive restoration plan regarding Gulf coast
			 economic development, ecosystem restoration, and public health rehabilitation
			 in the State, in accordance with this section.
			(b)Guidelines
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, and after providing notice and an opportunity for public comment, the
			 Council shall make available to the public guidelines for the development and
			 submission of State comprehensive restoration plans under this section.
				(2)Contents of
			 plan
					(A)In
			 generalThe Council shall
			 require a State submitting a State comprehensive restoration plan under this
			 section to ensure that the plan addresses the effects in the State of the Gulf
			 oil spill with regards to the economy, the environment, and public health, both
			 physical and mental.
					(B)Specific
			 elementsThe Council shall
			 require a State submitting a State comprehensive restoration plan under this
			 section to ensure that the plan specifically addresses the following
			 elements:
						(i)Environmental restoration and remediation,
			 including in coastal and marine ecosystems.
						(ii)Academic and applied research regarding the
			 economy, environment, and public health.
						(iii)Seafood
			 marketing.
						(iv)Tourism
			 marketing.
						(v)Coastal land
			 acquisition.
						(vi)Ecosystem resource planning and coastal and
			 marine spatial planning (as that term is defined in Executive Order 13547 (75
			 Fed. Reg. 43023)).
						(vii)Renewable and
			 clean energy production and development, energy conservation, and related
			 retrofitting projects.
						(c)DeadlineA State submitting to the Council a State
			 comprehensive restoration plan under this section shall do so not later than 90
			 days after the date on which the Council makes guidelines available to the
			 public under subsection (b).
			(d)Review,
			 approval, and disapproval
				(1)ReviewNot later than 30 days after a State
			 submits to the Council a State comprehensive restoration plan under subsection
			 (a), the Council shall review and either approve or disapprove the State
			 comprehensive restoration plan in accordance with this subsection.
				(2)ApprovalThe Council may approve a State
			 comprehensive restoration plan from a State under this subsection if the plan
			 meets all of the requirements of subsection (b) and the guidelines made
			 available under such subsection.
				(3)DisapprovalIf the Council disapproves a State
			 comprehensive restoration plan under this subsection—
					(A)the Council shall
			 provide to the State the reasons for the disapproval; and
					(B)the State may
			 submit a revised State comprehensive restoration plan not later than 30 days
			 after the date of such disapproval.
					(e)Distribution of
			 funds
				(1)TimelineIf the Council approves a State
			 comprehensive restoration plan under subsection (d), the Council shall
			 establish a timeline for distributing funds to the State under section 3(c)(2)
			 and distribute the funds according to such timeline.
				(2)Annual
			 reviewNot later than September 30 of each year during which
			 funds are distributed to a State for a State comprehensive restoration plan
			 under section 3(c)(2), the Council shall conduct a review of the implementation
			 of the plan.
				(3)Withholding of
			 fundsIf the Council finds,
			 based on an annual review conducted under paragraph (2), that a State is not
			 fully implementing its State comprehensive restoration plan or the
			 implementation of such plan is not achieving its stated objectives, the Council
			 may withhold funds that have not yet been distributed under the timeline
			 established under paragraph (1).
				5.Gulf of Mexico
			 Observation System
			(a)EstablishmentThe Council shall establish a Gulf of
			 Mexico Observation System to observe, monitor, and map the Gulf in a
			 comprehensive manner in accordance with this section.
			(b)Administration
				(1)In
			 generalThe Gulf of Mexico Observation System established under
			 subsection (a) shall be implemented through a Gulf of Mexico Exploration
			 Research Center administered by an eligible entity chosen by the Council based
			 on an application demonstrating the ability of the eligible entity to carry out
			 the requirements of this section.
				(2)GrantsThe Council shall make grants under section
			 3(c)(3)(A) to an eligible entity chosen under paragraph (1) for the
			 administration of the Gulf of Mexico Exploration Research Center.
				(c)Facilitation of
			 existing technologiesAn eligible entity administering the Gulf
			 of Mexico Observation System under subsection (b) shall facilitate the use of
			 existing technologies in order to quickly increase observation and monitoring
			 capabilities in the Gulf, including facilitating—
				(1)enhancement of existing ocean-based
			 monitoring systems, including satellite imagery, moorings and autonomous
			 observation platforms, oceanographic research vessels, subsurface sea floor
			 mapping, coastal and wetland monitoring stations, robotic technology,
			 computational modeling and forecasting, and vessels to support coastal
			 monitoring and fishery assessment;
				(2)enhancement of the existing land-based
			 monitoring facilities through the acquisition, construction, and development of
			 laboratories, port infrastructure, equipment, and personnel that support,
			 interface, communicate with, and provide integrated observation functions that
			 supplement the ocean-based monitoring system;
				(3)support of
			 operational costs for staffing relating to existing technologies; and
				(4)the development of
			 academic programs focused on training in supportive fields, such as data
			 assimilation, information synthesis and modeling, data visualization
			 capabilities, and data management and analysis.
				(d)Development of
			 new technologiesAn eligible
			 entity administering the Gulf of Mexico Observation System under subsection (b)
			 shall facilitate the development of new monitoring technologies.
			(e)Specific
			 technologies
				(1)DeploymentAn
			 eligible entity administering the Gulf of Mexico Observation System under
			 subsection (b) shall deploy monitoring technologies, including the
			 following:
					(A)Coastal sensor moorings.
					(B)Deep sea sensor
			 moorings.
					(C)Sea floor sensor
			 moorings in deep water.
					(D)Sensor moorings on
			 oil and gas platforms and other structures.
					(E)Data transmission
			 systems, including local- and regional-scale data nodes.
					(F)Research vessels
			 for system deployment, system maintenance, and emergency response.
					(G)Port facilities to
			 support research vessels, sensor moorings, and data transmission
			 systems.
					(H)Sensor development
			 and testing programs.
					(I)High-frequency
			 radars to monitor physical properties of the surface water of the Gulf.
					(2)SupportAn
			 eligible entity administering the Gulf of Mexico Observation System under
			 subsection (b) shall support monitoring technologies, including the following:
					(A)Autonomous
			 underwater vehicles.
					(B)Satellite and
			 acoustic tagging programs for migratory fishes, cetaceans, and sea
			 turtles.
					(C)Computer modeling
			 systems.
					(f)DefinitionsIn
			 this section, the following definitions apply:
				(1)Eligible
			 entityThe term eligible entity means an
			 organization that—
					(A)is a consortium of
			 public and private institutions of higher education in a Gulf State;
					(B)is formally
			 established by a board of higher education in a Gulf State for the purpose of
			 collaborating on marine science research;
					(C)has its operations
			 physically located in the Gulf coast; and
					(D)demonstrates
			 experience in carrying out the kinds of activities described in this section
			 and the ability to carry out the requirements of subsections (c), (d), and
			 (e).
					(2)GulfThe
			 term Gulf means the submerged lands of the Outer Continental
			 Shelf of the United States, and the areas of the exclusive economic zone of the
			 United States, within the Gulf of Mexico, including the associated coastal
			 watersheds, estuaries, beaches, and wetlands.
				(g)Coordination
			 with National Integrated Coastal and Ocean Observation SystemThe Council shall ensure that the Gulf of
			 Mexico Observation System established under subsection (a) is developed in
			 coordination with the National Integrated Coastal and Ocean Observation System
			 established under section 12304 of the Integrated Coastal and Ocean Observation
			 System Act of 2009 (33 U.S.C. 3603).
			6.Gulf of Mexico
			 sea grant program
			(a)EstablishmentThe
			 Council shall establish a grant program to fund Gulf coast restoration projects
			 carried out by sea grant colleges or institutions, as designated under the
			 National Sea Grant College Program Act (33 U.S.C. 1121 et seq.), that are
			 located in Gulf States.
			(b)ApplicationIn
			 order to be eligible to receive a grant under this section, a sea grant college
			 or institution located in a Gulf State shall submit to the Council an
			 application describing the research on Gulf coast restoration activities to be
			 carried out with funds made available through such grant, and how such research
			 is consistent with the purposes of both the National Sea Grant College Program
			 and this Act.
			(c)ReportA sea grant college or institution
			 receiving a grant under this section shall submit an annual report to the
			 Council containing such information as the Council may require.
			7.Gulf of Mexico
			 seafood marketing program
			(a)EstablishmentThe Council shall establish a Gulf of
			 Mexico seafood marketing program to be carried out in accordance with this
			 section.
			(b)Gulf of Mexico
			 Seafood Marketing Board
				(1)EstablishmentThe Council shall establish a Gulf of
			 Mexico Seafood Marketing Board in accordance with this subsection.
				(2)Members
					(A)In
			 generalThe Board shall
			 consist of 13 members appointed by the Council to reflect the expertise and
			 interests of the seafood industry located within the Gulf States.
					(B)Selection
						(i)Solicitation of
			 nomineesNot later than 30 days after the date of the enactment
			 of this Act, the Council shall solicit from the Governors of the Gulf States
			 nominations of individuals to be appointed as members.
						(ii)AppointmentNot
			 later than 60 days after the date of the enactment of this Act, the Council
			 shall appoint members from among the individuals nominated under clause
			 (i).
						(C)RepresentationThe
			 Council shall ensure that the members fairly reflect the seafood industry
			 located within the Gulf States. The Board shall include the following:
						(i)3
			 individuals with experience in the harvesting of seafood.
						(ii)1
			 individual with experience in managing a large seafood processing
			 operation.
						(iii)1 individual with experience in managing a
			 small seafood processing operation.
						(iv)1
			 individual with experience in seafood-related transportation and
			 logistics.
						(v)1
			 individual with experience in mass-market seafood distribution.
						(vi)1
			 individual with experience in mass-market seafood retail or food
			 service.
						(vii)1
			 individual with experience in the marketing of seafood.
						(viii)1
			 individual recommended by a Gulf coast region or State seafood marketing
			 organization.
						(ix)1
			 individual representing the aquaculture production of seafood.
						(x)2
			 individuals representing the general public who are familiar with the seafood
			 industry as a whole.
						(D)Terms
						(i)In
			 generalEach member shall be appointed for a term of 3
			 years.
						(ii)Term
			 limitNo member may serve more than 3 consecutive terms.
						(iii)VacanciesA
			 vacancy on the Board shall not affect the ability of the Board to function. The
			 Council shall appoint a new member in the manner in which the original
			 appointment was made not later than 30 days after a vacancy occurs to fill the
			 unexpired term of the vacated member.
						(E)RemovalThe Board may remove a member from office
			 for failure to attend 3 consecutive Board meetings without reasonable
			 excuse.
					(F)CompensationMembers shall serve without compensation,
			 but shall be reimbursed in accordance with section 5703 of title 5, United
			 States Code, for reasonable travel costs and expenses incurred in performing
			 their duties as a member.
					(3)Administration
					(A)ChairThe
			 Board shall be chaired by a member selected by a majority of members
			 voting.
					(B)QuorumA simple majority of members shall
			 constitute a quorum, but a lesser number may hold hearings.
					(C)Executive
			 director
						(i)In
			 generalThe Board shall
			 employ an executive director.
						(ii)Salary
			 limitThe salary of an executive director employed under clause
			 (i) may not exceed the highest rate of basic pay established for the Senior
			 Executive Service under section 5382 of title 5, United States Code.
						(iii)QualificationsIn
			 order to be qualified to be employed as an executive director under clause (i),
			 an individual must have demonstrated experience in the marketing and promotion
			 of food products.
						(D)StaffAn
			 executive director employed by the Board under subparagraph (C), with the
			 approval of the Board, may select and employ such additional staff as the
			 executive director determines necessary.
					(E)Limitation on
			 administrative expensesNot
			 more than 5 percent of the funds distributed by the Council to the Board each
			 year may be used by the Board to pay its administrative expenses.
					(4)Seafood
			 marketing plans
					(A)In
			 generalNot later than
			 September 30 of each year, the Board shall submit to the Council a seafood
			 marketing plan that describes the consumer education, research, and other
			 marketing activities planned by the Board for the following year, including the
			 selection procedures and criteria the Board plans to use for the awarding of
			 grants.
					(B)PurposesThe
			 Board shall design a seafood marketing plan submitted under this paragraph for
			 the purposes of—
						(i)increasing
			 consumer demand for seafood;
						(ii)encouraging,
			 expanding, or improving the marketing and utilization of seafood; and
						(iii)improving
			 consumer education, research, and other marketing activities regarding
			 seafood.
						(C)Specific
			 marketing activities permittedThe Board may include in a seafood
			 marketing plan submitted under this paragraph marketing activities that
			 reference a particular brand or trade name.
					(D)Review;
			 approval; disapproval
						(i)ReviewNot
			 later than 30 days after the Board submits to the Council a seafood marketing
			 plan under this paragraph, the Council shall review the marketing plan and
			 approve or disapprove the plan in accordance with this subparagraph.
						(ii)ApprovalIf
			 the Council determines that the plan meets the requirements of this paragraph,
			 the Council shall approve the plan and make a grant to the Board in accordance
			 with section 3(c)(3)(A).
						(iii)DisapprovalIf the Council does not approve a plan
			 under clause (ii)—
							(I)the Council shall
			 provide to the Board the reasons for the disapproval; and
							(II)the Board shall
			 submit a revised plan not later than 30 days after the date of such
			 disapproval.
							(5)Grants to
			 organizations and individuals
					(A)In
			 generalThe Board shall make
			 grants to organizations and individuals, subject to such terms and conditions
			 as the Board may require and consistent with the purposes of this section and
			 the marketing plan approved by the Council.
					(B)Promotion of
			 partnershipsIn making grants
			 under this subsection, the Board shall promote cost-sharing partnerships with
			 non-Federal entities and may limit grant amounts to a portion of the estimated
			 cost of a project.
					(C)Matching
			 fundsIf the Board conditions
			 the making of a grant under this subsection on the availability of matching
			 funds, such matching funds may include funds from private sources, funds from
			 State or local governments, or the value of in-kind contributions.
					(D)Distribution
			 goalThe Board shall seek to distribute not less than 10 percent
			 of the funds it distributes under this subsection in a fiscal year through
			 grants to minority-owned businesses, veteran-owned businesses, and small
			 businesses.
					(6)RecordsThe Board shall maintain accounting records
			 of the receipt and disbursement of all funds of the Board, which shall be
			 subject to the review of the Council.
				(7)ReportNot
			 later than September 1 of each year, the Board shall submit to the Council a
			 report detailing the expenditures of the Board during the previous 12 months
			 and the results of such expenditures.
				(c)ReportNot
			 later than September 30 of each year, the Council shall submit to Congress a
			 report regarding the results of the operations of the Gulf of Mexico seafood
			 marketing program.
			(d)DefinitionsIn
			 this section, the following definitions apply:
				(1)BoardThe
			 term Board means the Gulf of Mexico Seafood Marketing Board
			 established by subsection (b)(1).
				(2)MemberThe
			 term member means a member of the Board.
				(3)Minority-owned
			 businessThe term minority-owned business means a
			 business—
					(A)not less than 51 percent of which is owned
			 by one or more socially and economically disadvantaged individuals or, in the
			 case of any publicly owned business, not less than 51 percent of the stock of
			 which is owned by one or more socially and economically disadvantaged
			 individuals; and
					(B)the management and daily business
			 operations of which are controlled by one or more socially and economically
			 disadvantaged individuals.
					(4)SeafoodThe term seafood means
			 farm-raised and wild-caught fish and shellfish harvested in the Gulf coast for
			 human consumption.
				(5)Small
			 businessThe term small business has the meaning
			 given the term small business concern in section 3 of the Small
			 Business Act (15 U.S.C. 632).
				(6)Socially and
			 economically disadvantaged individualThe term socially and economically
			 disadvantaged individual means an individual described as socially and
			 economically disadvantaged in section 8(a) of the Small Business Act (15 U.S.C.
			 637(a)).
				(7)VeteranThe term veteran has the
			 meaning given that term in section 101(2) of title 38, United States Code.
				(8)Veteran-owned
			 businessThe term
			 veteran-owned business means a business—
					(A)not less than 51
			 percent of which is owned by one or more veterans or, in the case of any
			 publicly owned business, not less than 51 percent of the stock of which is
			 owned by one or more veterans; and
					(B)the management and
			 daily business operations of which are controlled by one or more
			 veterans.
					8.Gulf of Mexico
			 clean energy program
			(a)EstablishmentThe Council shall establish a Gulf of
			 Mexico clean energy program to make grants to eligible entities for qualified
			 clean energy projects and qualified energy efficiency projects, in accordance
			 with this section.
			(b)ApplicationIn order to be eligible to receive a grant
			 under this section, an eligible entity shall submit to the Council an
			 application at such time, in such form, and containing such information as the
			 Council may require.
			(c)ReportAn
			 eligible entity receiving a grant under this section shall submit an annual
			 report to the Council containing such information as the Council may
			 require.
			(d)DefinitionsIn
			 this section, the following definitions apply:
				(1)Clean energy
			 projectThe term clean
			 energy project means any electricity generation, transmission, storage,
			 heating, cooling, industrial process, or manufacturing project the primary
			 purpose of which is the deployment, development, or production of an energy
			 system or technology that avoids, reduces, or sequesters air pollutants or
			 anthropogenic greenhouse gases, including projects based on the following
			 energy technologies:
					(A)Solar.
					(B)Wind.
					(C)Geothermal.
					(D)Biomass.
					(E)Hydropower.
					(F)Ocean.
					(G)Fuel cell.
					(H)Advanced
			 battery.
					(I)Carbon capture and
			 sequestration.
					(J)Next generation
			 biofuels.
					(2)Eligible
			 entityThe term eligible entity means a State or
			 local government, an individual, a nonprofit organization, or a private
			 business.
				(3)Energy
			 efficiency projectThe term energy efficiency
			 project means any project, technology, function, or measure that
			 results in the reduction of energy use required to achieve the same level of
			 service or output prior to the application of such project, technology,
			 function, or measure, or substantially reduces greenhouse gas emissions
			 relative to emissions that would have occurred prior to the application of such
			 project, technology, function, or measure.
				(4)Qualified clean
			 energy projectThe term qualified clean energy
			 project means a clean energy project that—
					(A)is carried out
			 within a Gulf State;
					(B)pays wages in
			 accordance with subchapter IV of chapter 31 of title 40, United States Code
			 (commonly known as the Davis-Bacon Act); and
					(C)satisfies any
			 other conditions established by the Council.
					(5)Qualified energy
			 efficiency projectThe term qualified energy efficiency
			 project means an energy efficiency project, including Smart Grid
			 technologies and functions characterized in section 1301 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17381) and end-use
			 technologies for efficiency gains in new construction and across existing
			 infrastructure, that—
					(A)is carried out
			 within a Gulf State;
					(B)pays wages in
			 accordance with subchapter IV of chapter 31 of title 40, United States Code
			 (commonly known as the Davis-Bacon Act); and
					(C)satisfies any
			 other conditions established by the Council.
					9.DefinitionsIn this Act, the following definitions
			 apply:
			(1)FundThe term Fund means the Gulf
			 of Mexico Economic and Environmental Recovery Fund established by section
			 3(a).
			(2)CouncilThe
			 term Council means the Gulf of Mexico Recovery Council established
			 by section 2(a).
			(3)Gulf
			 coastThe term Gulf coast means the coastal zones,
			 as determined pursuant to the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.), of the States of Alabama, Florida, Louisiana, and Mississippi
			 and adjacent State waters and submerged lands of the Outer Continental Shelf in
			 the Gulf of Mexico.
			(4)Gulf
			 StatesThe term Gulf
			 States means the States of Alabama, Florida, Louisiana, and
			 Mississippi.
			(5)Gulf oil
			 spillThe term Gulf
			 oil spill means the oil spill in the Gulf of Mexico caused by the
			 mobile offshore drilling unit Deepwater Horizon that began on April 20,
			 2010.
			
